

116 S1334 IS: Improving Mental Health Access from the Emergency Department
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1334IN THE SENATE OF THE UNITED STATESMay 6, 2019Mrs. Capito (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLAuthorizing a program to promote innovative approaches to securing prompt access to appropriate
			 care for individuals presenting at emergency departments with acute mental
 health illness.1.Short titleThis Act may be cited as the Improving Mental Health Access from the Emergency Department.2.Program to support access to appropriate care for individuals presenting at emergency departments
 with acute mental health illnessSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by adding at the end the following:520N.Securing appropriate care for acute mental health illness following an emergency department
 encounter(a)In generalThe Secretary, acting through the Director of the Center for Mental Health Services, may award grants on a competitive basis to eligible entities to implement innovative approaches to securing prompt access to appropriate follow-on care for individuals experiencing acute mental health episodes and presenting for care in emergency departments.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a health care facility licensed under applicable law that—(1)has an emergency department;(2)is staffed by medical personnel (which may include emergency physicians, psychiatrists, psychiatric registered nurses, mental health technicians, clinical social workers, psychologists, and therapists) capable of providing treatment focused on stabilizing acute mental health conditions and assisting individuals to access resources to continue treatment in the least restrictive appropriate setting; and(3)has arrangements in place with other providers of care that can provide a full range of medically appropriate, evidence-based services for the treatment of acute mental health episodes.(c)Use of fundsAn entity receiving a grant under this section shall use funds received under such grant to create, support, or expand programs or projects intended to assist individuals who are treated at its emergency department for acute mental health episodes and to expeditiously transition such individuals to an appropriate facility or setting for follow-on care. Such uses may include any of the following:(1)Emergency department evaluation, treatment, stabilization, observation, and referral (including implementation of validated screening tools).(2)Expediting placement in appropriate facilities through activities such as expanded coordination with regional service providers, assessment, peer navigators, bed availability tracking and management, transfer protocol development, networking infrastructure development, and transportation services.(3)Increasing the supply of inpatient psychiatric beds and alternative care settings such as regional emergency psychiatric facilities.(4)Use of alternative approaches to providing psychiatric care in the emergency department setting, including through tele-psychiatric support and other remote psychiatric consultation, implementation of peak period crisis clinics, or creation of psychiatric emergency service units.(5)Such other activities as the Secretary may determine appropriate.(d)ApplicationAn eligible entity desiring a grant under this section shall prepare and submit an application to the Secretary at such time and in such manner as the Secretary may require. At a minimum, the application shall include the following:(1)A description of identified need for acute mental health services in the entity's service area.(2)A description of the existing efforts of the entity to meet the need for acute mental health services in the service area, and identified gaps in the provision of such services.(3)A description of the proposed use of funds to meet the needs and gaps identified under paragraph (2).(4)A description of how the entity will coordinate its efforts with Federal, State, local, and private entities within the service area.(5)A description of program objectives, how the objectives are proposed to be met, and how the provider will evaluate outcomes relative to objectives.(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $15,000,000 for each of fiscal years 2021 through 2025..